DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 9/15/22.
3.    Claims 1, 8 and 14 has been amended. Claims 1 – 19 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
 
Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 - 13 recite a series of steps. Thus, these claims are directed to a process, which is one of the statutory categories of invention.
Claims 14 - 19 are drawn to are directed to a machine, which is one of the statutory categories of invention.
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 1 is exemplary: 
 	“A method of providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat, the system comprising a processor, a display device and a communication device, and memory, wherein the processor is in communication with the display device, the communication device and the memory, the processor being configured to execute a program stored in the memory actuating the steps of: a) responsive to detecting a game wager relating to the associated wagering game received through the communication device, the game wager being transferred from a player account, the processor actuating a display of the game wager, a designated area of a virtual gaming table surface displayed on the display device, wherein the game wager is in the form of virtually displayed element representing a monetary amount; b) the communication device receiving Baccarat outcome data from an instance of conducting the underlying game of baccarat until a Baccarat outcome is achieved according to the rules of the Baccarat game, wherein the instance of the underlying game of Baccarat and Baccarat outcome being achieved occurs independently of the computerized gaming system and the associated wagering game, and wherein the processor facilitates an analysis of the Baccarat outcome data to identify a player hand score, a banker hand score, a number of playing cards in the player hand, and a number of cards in the banker hand upon the Baccarat outcome being achieved; c) the processor comparing the Baccarat outcome data as received with preset criteria for determining an associated wagering game outcome of the associated wagering game, wherein the preset criteria includes satisfaction of at least one of the following: the Baccarat outcome data including the identification of the banker hand score in the Baccarat outcome data being six and having three playing cards in the banker hand irrespective of the Baccarat outcome data relating to the player hand; the Baccarat outcome data including the identification of the banker hand score and the identification of the player hand score both being six and the Baccarat outcome2Inventor : He LINAtty. No.: 10124.00013 Examiner: Wei LEEdata including the identification of both the player hand and banker hand having three playing cards; and the Baccarat outcome data including the identification of the banker hand score being eight, having three cards and outscoring the player hand score; d) the processor facilitating the distribution of a payout to the player through the communication device responsive to the preset criteria being satisfied by the Baccarat outcome data, wherein the payout is credited to the player account; and e) the processor facilitating the collection of the game wager virtually displayed responsive to the preset criteria not being satisfied by the Baccarat outcome data”.

10.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of). Independent claims 8 and 14 include substantially the same abstract idea as claim 1. Dependent claims 2 – 7, 9 – 13 and 15 - 19 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is similar to abstract ideas identified by the courts:
Certain Methods of Organizing Human Activity (fundamental economic principles or practices (rules for conducting a wagering game as disclosed in MPEP 2106.04(a)(2))).  
 Certain Methods of Organizing Human Activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a computerized gaming system, comprising a processor, a display device and a communication device, and memory (a generic computer).
As a computerized gaming system, comprising a processor, a display device and a communication device, and memory in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea with a computerized gaming system, comprising a processor, a display device and a communication device, and memory.
16.    Applicant has claimed a computerized gaming system, comprising a processor, a display device and a communication device, and memory (i.e. a generic computer).
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.	Further, the additional elements of “providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat” is being viewed as insignificant extra-solution activity.
	MPEP 2106.05(G) stated that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept”.
Hence, The aforementioned insignificant extra-solution activity does not yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384), showing the conventionality of these additional elements (paragraphs 58 and FIG. 2; paragraph 58 teaches “FIG. 2 shows one embodiment 200 of a game machine. This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295”).
19.	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Response to Arguments
23.	Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
24.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the amended claims is directed to an improvement in gaming technology that uses unique and specialized components to capture game data occurring live, and in a closed loop and secure environment, these specialized components independently process the game data to determine game outcomes for additional game play independently of the specific underlying game of Baccarat (i.e. via the claimed limitations of enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat) (Remarks, pages 9 - 14).
	The examiner respectfully disagrees.
         	As explained in paragraphs 8 – 11 above, the claimed invention is directed to an abstract idea (i.e. The claimed invention/abstract idea is similar to abstract ideas identified by the courts).
	As explained in paragraph 18 above, the additional elements/claimed limitations of “providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat” is being viewed as insignificant extra-solution activity.
	MPEP 2106.05(G) stated that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept”.
Hence, The aforementioned insignificant extra-solution activity does not yield significantly more than the underlying abstract idea.
	Therefore, the 101 rejections are being maintained.
25.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the system recited by the amended claims provides an inventive step, embodied by as novel and non-obvious improvements in gaming technology and evidenced by the lack of 102/103 cited art (Remarks, pages 12 and 13).
The examiner respectfully disagrees.
in SAP America v. InvestPic, the claims had been considered novel and nonobvious, but the court explained in no uncertain terms that novelty and nonobviousness under §§102 and 103 are separate considerations from eligibility under §101 (“Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103”). Applicant’s statement that the instant claims are novel and nonobvious is therefore unavailing in the determination of eligibility. See Id., “The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty… (same for obviousness)” (ellipses in original).
 As such, the claims continue to encompass the abstract ideas identified in paragraphs 8 – 11 above. 
Therefore, the 101 rejections are being maintained. 
26.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the current invention is more aligned with the claimed invention considered in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016), in that the presently recited invention is directed to the creation of a physical display divided into multiple areas representing an improvement in Baccarat gaming table operations (Remarks, page 12).
The examiner respectfully disagrees.
In the McRO case, the court has ruled that the claimed focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type and the automation goes beyond merely "organizing [existing] information into a new form" . 
The present invention is not directed/focused on a specific asserted improvement in computer animation. The present invention simply include the following insignificant extra-solution activity: “providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat”. 
For example, the insignificant extra-solution activity (i.e. providing an extension to enable additional play of a wagering game) does not provide a specific asserted improvement in computer animation.
Further, the insignificant extra-solution activity (i.e. providing an extension to enable additional play of a wagering game) does not go beyond merely "organizing [existing] information into a new form". 
Hence, the current invention does not aligned with the claimed invention considered in McRO, Inc. v. Bandai Namco Games America Inc and the 101 rejections are being maintained.
27.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the invention as recited in amended the amended claims is directed to an improvement in gaming technology that uses unique and specialized components to capture game data occurring live, and in a closed loop and secure environment, these specialized components independently process the game data to determine game outcomes for additional game play independently of the specific underlying game of Baccarat (Remarks, page 12).
The examiner respectfully disagrees.
First, the “closed loop and secure environment“ is currently not being claimed.
          Second, The present invention/claims might offer some improvements, but the present invention/claims does not show any improvement to the underlining gaming technology (for example, the present invention does not make the gaming machine run faster and/or processing data at faster rate).
  Therefore, the 101 rejections are being maintained.
28.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the abstract idea of providing additional game play by using Baccarat game data is not a method of exchanging financial obligations, not a fundamental economic practice and not a method of organizing human activities (Remarks, page 12).
The examiner respectfully disagrees.
           The limitations associated with providing additional game play by using Baccarat game data (i.e. the following limitations: “providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat”) is being viewed as insignificant extra-solution activity. MPEP 2106.05(G) stated that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept”. Hence, The aforementioned insignificant extra-solution activity does not yield significantly more than the underlying abstract idea.
	Even with the inclusion of the aforementioned insignificant extra-solution activity, the present invention/claims as a whole is still directed to the abstract ideas (i.e. the abstract ideas related to Certain Methods of Organizing Human Activity) identified in the paragraphs 9 – 11 above.
Therefore, the 101 rejections are being maintained.
29.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the amended claims are also directed to a machine, and thus statutory subject matter and consideration of a judicial exception is inapplicable (Remarks, page 12).
The examiner respectfully disagrees.
A machine is eligible under step 1 of  the eligibility analysis, however, Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis and judicial exceptions can be considered at step 2A (as stated in MPEP 2106.04).
When the eligibility analysis is performed at under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to a judicial exception/an abstract idea (see paragraphs 9 – 11 for the detailed Step 2A, prong one analysis).  
Therefore, the 101 rejections are being maintained.
30.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because amended claims 1-19 would also be considered eligible because it recites elements that amount to significantly more that any judicial exception (Remarks, page 13).
The examiner respectfully disagrees.
the claimed invention recites additional elements to implement the abstract idea with a computerized gaming system, comprising a processor, a display device and a communication device, and memory.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
Further, the additional elements of “providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat” is being viewed as insignificant extra-solution activity.
MPEP 2106.05(G) stated that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept”.
Hence, The aforementioned insignificant extra-solution activity does not yield significantly more than the underlying abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Therefore, the 101 rejections are being maintained.
31.	Regarding claims 1 – 19, the applicant argues that the 101 rejections should be withdrawn because the recitations of the amended claims 1-19 includes meaningful limitations, necessary and involved in achieving the solution. For example, the recitations cited above do not constitute insignificant post-solution activity (Remarks, pages 13 - 14).
The examiner respectfully disagrees.
Further, the additional elements (i.e. the “meaningful limitations“ discussed by the applicant) of “providing an extension to enable additional play of a wagering game associated with an underlying game of Baccarat on a computerized gaming system, wherein the associated wagering game uses data from the underlying game of Baccarat while having an outcome determined independently of the underlying game of Baccarat” is being viewed as insignificant extra-solution activity.
	MPEP 2106.05(G) stated that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept”.
Hence, The aforementioned insignificant extra-solution activity does not yield significantly more than the underlying abstract idea (i.e. the limitations associated with the ).
Therefore, the 101 rejections are being maintained.

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715